Citation Nr: 1524247	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for enlarged prostate.

2. Entitlement to disability ratings for bilateral hearing loss higher than 0 percent prior to March 13, 2014, and 10 percent from March 13, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Phoenix, Arizona Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an August 2010 decision, the RO denied service connection for enlarged prostate and continued a 0 percent disability rating for bilateral hearing loss. In an August 2014 rating decision, the RO increased the rating for hearing loss to 10 percent, effective March 13, 2014.


FINDINGS OF FACT

1. Enlarged prostate disability was not found until several years after service, and is not related to any disease or injury during service, nor to the Veteran's herbicide exposure in service.

2. Prior to March 13, 2014, audiological testing showed hearing levels no worse than level II in the right ear and level II in the left ear.

3. Audiological testing, including testing on March 13, 2014, has not shown hearing levels worse than level IV in the right ear and level III in the left ear.


CONCLUSIONS OF LAW

1. Enlarged prostate was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. Prior to March 13, 2014, the criteria for a compensable disability for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

3. Since March 13, 2014, the criteria for a disability rating higher than 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA provided the Veteran notice in a letter issued in March 2008. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. That letter also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. The VA examination reports are adequate to allow determinations on the claims at issue.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Enlarged Prostate

The Veteran has enlarged prostate that was diagnosed after separation from service. He contends that the enlargement developed as a result of his exposure to herbicides during his service in Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). The Veteran served in Vietnam during the relevant period. VA presumes that he was exposed to an herbicide agent during that service.

In 2007, the Veteran was found to have enlarged prostate. The list of conditions, at 38 C.F.R. § 3.309(e), for which service connection may be presumed based on herbicide exposure, includes prostate cancer, but does not include enlarged prostate. Service connection thus may not be presumed for his enlarge prostate based on his herbicide exposure. The establishment of service connection for his enlarged prostate requires direct evidence that it developed as a result of herbicide exposure during service, direct evidence that it was incurred or aggravated in service, or evidence that it is secondary to a service-connected disability.

The assembled service medical records do not show any findings of any prostate disorder. They do not show an enlarged prostate disability until many years following service discharge.  Prostate examinations in November 1997, July 1998, August 1999, and April 2000, did not reveal any nodules, masses, enlargement, or other abnormality.

Benign prostatic hypertrophy (BPH) was not noted until November 2006 and an enlarged prostate condition was not found until June 2007.

No prostate disorder was noted in service or the years immediately following service, so there is no direct evidence that the post-service BPH was incurred or aggravated in service. The Veteran does not contend, and no evidence suggests, that his enlarged prostate is secondary to any of his service-connected disabilities. The preponderance of the evidence, then, is against service connection for the Veteran's enlarged prostate.

Hearing Loss

The Veteran contends that his hearing loss produces impairment that warrants disability ratings higher than those that the RO has assigned. The RO granted service connection for his bilateral hearing loss effective from his 1996 separation from service, and assigned a 0 percent disability rating. In January 2008, the Veteran submitted a claim for an increased rating for hearing loss. In rating decisions in September 2008 and August 2010, the RO continued the 0 percent rating. The Veteran appealed the August 2010 rating decision. In an August 2014 rating decision, the RO increased the rating to 10 percent effective March 13, 2014. The Veteran continued his appeal, so the rating issues on appeal are entitlement to ratings higher than 0 percent prior to March 13, 2014, and 10 percent from March 13, 2014.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. There are additional provisions for certain exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2014). The assembled records of testing of the Veteran's hearing have not shown any of the exceptional patterns of hearing impairment that are addressed under 38 C.F.R. § 4.86; so the provisions of that section do not apply in this case. The Court has indicated that, in evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations after audiometric evaluations are performed. Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992). Tables VI and VII are reproduced below:



	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On VA audiological examination in March 2008, the Veteran reported that he had to turn the television up loud to hear it, and that he had difficulty understanding his wife's speech. On testing, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
50
70
75
LEFT
30
60
70
80

Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear. The puretone threshold averages were 58 decibels in the right ear and 60 decibels in the left ear. Under Table VI, the hearing impairment levels were II in the right ear and II in the left ear. Under Table VII, the test results are consistent with a 0 percent rating.

On VA audiological examination in May 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
45
65
65
LEFT
40
60
65
80

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear. The puretone threshold averages were 49 decibels in the right ear and 61 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and II in the left ear. Under Table VII, the test results are consistent with a 0 percent rating.

On VA audiological examination in December 2011, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
50
65
70
LEFT
30
60
75
85

Speech recognition scores were 92 percent in the right ear and 92 percent in the left ear. The puretone threshold averages were 52 decibels in the right ear and 62 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and II in the left ear. Under Table VII, the test results are consistent with a 0 percent rating.

On VA audiological examination on March 13, 2014, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
50
70
65
LEFT
35
60
75
75

Speech recognition scores were 76 percent in the right ear and 84 percent in the left ear. The puretone threshold averages were 53 decibels in the right ear and 61 decibels in the left ear. Under Table VI, the hearing impairment levels were IV in the right ear and III in the left ear. Under Table VII, the test results are consistent with a 10 percent rating.

The VA examinations were performed by clinicians with appropriate training, using methods consistent with 38 C.F.R. § 4.85. The examiners noted the Veteran's accounts of difficulty hearing. The Board finds that the examinations were adequate for rating purposes, and that they have great probative value regarding the Veteran's hearing levels. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Prior to the 2014 testing, all testing showed hearing levels consistent with a 0 percent rating. No testing showed levels consistent with a rating higher than 0 percent. The evidence prior to the 2014 testing therefore does not meet the rating schedule criteria for a compensable rating. The March 13, 2014, testing showed hearing levels consistent with a 10 percent rating, and no higher. There is no evidence of hearing levels worse than those shown on that testing. Thus, the hearing impairment has not met the criteria for a rating higher than 10 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's hearing loss has not required frequent hospitalizations, and has not markedly interfered with his capacity for employment. His hearing loss has not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested that his hearing loss makes him unable to secure or follow a substantially gainful occupation. The record thus has not raised the issue of unemployability.


ORDER

Entitlement to service connection for enlarged prostate is denied.

Entitlement to a disability rating for bilateral hearing loss higher than 0 percent prior to March 13, 2014, is denied.

Since March 13, 2014, entitlement to disability rating for bilateral hearing loss higher than 10 percent is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


